DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. The prior art Anagnost et al. (U.S. Publication No. 2014/0157897 A1) discloses a body having an internal cavity; a first flexure attached to the body inside the internal cavity, said first flexure compliant along a linear axis; a proof mass attached to the first flexure to hang inside the internal cavity, said proof mass allowed to move in-line with the first flexure along the linear axis; an oscillator that generates an alternating drive signal; first and second sensor heads positioned on the body inside the internal cavity on opposite sides of the proof mass at distances d1 and d2 that increase and decrease in opposition as said proof mass moves along the linear axis, each said sensor head having a reference coil responsive to the alternating drive signal to produce a primary oscillating magnetic field that induces Eddy currents in the proof mass that create an opposing secondary magnetic field that resists the primary magnetic field generated by the reference coil, any change in the distance between the reference coil and the proof mass causing a change in the magnetic field interaction that alters an output signal; and a first electrical circuit configured to compare the output signals from the first and second sensor heads to provide an output proportional to the displacement of the proof mass along the linear axis; and a second electrical circuit configured to convert the output to a measured acceleration of the body knowing the mass of the proof mass and the stiffness of the flexure.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “an electronics module that includes: an amplifier of the operational sensor; an analog-to-digital converter coupled to an operational sensor head, wherein the analog-to-digital converter digitizes an output signal from the amplifier to produce a digitized output signal; and a demodulator of the operational sensor head that demodulates the digitized output signal; and wherein the operational sensor head includes one or more capacitors that are outside of the electronics module, and that are closer than the electronics module to a sensor coil of the operational sensor head."
Allowable Subject Matter

2.    Claims 2-11, 13-17 and 19-21 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “an electronics module that includes: an amplifier of the operational sensor; an analog-to-digital converter coupled to an operational sensor head, wherein the analog-to-digital converter digitizes an output signal from the amplifier to produce a digitized output signal; and a demodulator of the operational sensor head that demodulates the digitized output signal; and wherein the operational sensor head includes one or more capacitors that are outside of the electronics module, and that are closer than the electronics module to a sensor coil of the operational sensor head."
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: "wherein adjusting of the reference sensor head includes adjusting capacitance or inductance of a variable reference electrical element of the reference sensor head; and wherein adjusting of the operational sensor head includes adjusting capacitance or inductance of a variable electrical element of the operational sensor head based on the adjusting of the variable reference electrical element of the reference sensor head."

"further comprising an electronics module that includes: an amplifier of the operational sensor; an analog-to-digital converter coupled to operational sensor head, wherein the analog-to-digital converter digitizes an output signal from the amplifier to produce a digitized output signal; and a demodulator of the operational sensor head that demodulates the digitized output signal; and wherein the capacitor is outside of the electronics module, and is closer than the electronics module to the sensor coil."
Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  "wherein the feedback loop includes: a phase calculation module that receives an output signal from the reference sensor head; and
a digital-to-analog converter that converts output from the phase calculation module to an analog signal sent to the variable reference capacitor."

Claims 2 and 9 are allowable due to its dependency on claim 10; claim 3 is allowable due to its dependency on claim 2; claims 4, 6 and 8 are allowable due to its dependency on claim 3; claim 5 is allowable due to its dependency on claim 4; claim 7 is allowable due to its dependency on claim 6; claim 11 is allowable due to its dependency on claim 10; claims 14-17 are allowable due to its dependency on claim 13; claim 20 is allowable due to its dependency on claim 19.
	
 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.